ORDER
The Disciplinary Review Board having filed a report with the Supreme Court on April 26, 1995, recommending that by way of reciprocal discipline GREGORY H. WHEELER of MOUNT LAUREL, who was admitted to the bar of the State in 1980, and who thereafter was temporarily suspended from practice on November 9, 1990, and who remains suspended at this time, be suspended from the practice of law for a period of one year, effective July 8, 1993, the date on which respondent was suspended from practice for one year in Pennsylvania for retention of unearned retainers, lack of diligence, failure to communicate and misrepresentations;
And the Disciplinary Review Board further recommending that respondent be suspended from practice for a period of two years effective July 8, 1994, for multiple and repeated misrepresentations to clients; gross neglect of client matters in at least three *322instances, constituting a pattern of neglect; failure to pursue client matters diligently; failure to respond to repeated client requests for information; failure to maintain required attorney accounts; negligent misappropriation of escrow funds; practicing law while súspended; issuance of a check with the knowledge that there were insufficient funds to cover it; representation of a client in the face of a conflict of interest; and failure to cooperate with the disciplinary authorities, all in violation of RPC 1.1(a) and (b), RPC 1.3, RPC 1.4, RPC 1.7, RPC 1.15, RPC 5.5(a), RPC 8.1(b), RPC 8.4(c) and Rule 1:21-6;
And the Disciplinary Review Board further recommending that prior to reinstatement to practice law respondent provide proof of his fitness to practice and that on reinstatement respondent practice for a period of two years under the supervision of a practicing attorney;
And good cause appearing;
It is ORDERED that GREGORY H. WHELER be suspended from the practice of law for a period of one year effective July 8, 1993; and it is further
ORDERED that GREGORY H. WHEELER be suspended from the practice of law for a period of two years effective July 8, 1994, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement respondent provide proof of his fitness to practice law; and it is further
ORDERED that on reinstatement respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
*323ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.